Citation Nr: 0503026	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  94-24 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for a hiatal hernia for 
the period prior to June 22, 1992, and for an evaluation in 
excess of 10 percent for the period from June 22, 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1967 to August 
1970 and from October 1972 to August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

When this claim was last before the Board in February 2004, 
it was remanded for additional development.


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issue decided 
herein have been accomplished.

2.  For the period prior to June 22, 1992, the veteran's 
hiatal hernia was not manifested by any active symptoms.

3.  For the period beginning June 22, 1992, the veteran's 
hiatal hernia was manifested by recurrent epigastric distress 
without hemorrhages, ulcerated areas or lesions, dysphagia, 
pyrosis, weight loss, hematemesis, melena, anemia or other 
symptoms productive of impairment of health that more nearly 
approximates considerable impairment.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for hiatal hernia 
for the period prior to June 22, 1992, and for an evaluation 
in excess of 10 percent for the period beginning June 22, 
1992, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.113, 4.114, Diagnostic Codes 7307, 7346 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West. 2002)] and the regulations implementing it are 
applicable to the present appeal.  The Board notes that VA's 
General Counsel has held that the notification requirements 
of the VCAA are not applicable to an initial evaluation issue 
if the veteran was provided the required VCAA notice in 
response to his service connection claim.  VAOPGCPREC 8-2003 
(Dec. 22, 2003).  In this case, service connection for the 
veteran's hiatal hernia was granted prior to the enactment of 
the VCAA.  

The Act and the implementing regulations provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The Board notes that through the July 2003 supplemental 
statement of the case, letters dated in July and November 
2002 from the RO, and a February 2004 letter from the Appeals 
Management Center, the veteran has been informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  
Although VA did not specifically inform the veteran that he 
should submit any pertinent evidence in his possession, it 
did inform him of the evidence that would be pertinent and 
that he should either submit such evidence or provide the RO 
with the information necessary for the RO to obtain such 
evidence.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  The veteran has not identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  

Accordingly, the Board is satisfied that VA has complied with 
its duties under the VCAA and the implementing regulations.  

Factual Background

Service medical records show that the veteran had a hernia 
operation in service.  

A May 1994 VA progress note indicates that the veteran was 
seen for complaints of chronic gastritis.  Mylanta was 
prescribed.  

The report of an August 1994 VA examination notes the 
veteran's complaints of daily abdominal pain, bloating, and 
reflux symptoms.  He stated that it feels like air comes up 
in his stomach, through his esophagus and into his throat, 
making him choke and belch.  He also described indigestion 
pain.  He reported taking Mylanta and Zantac.  He also 
reported having had an upper endoscopy done two to three 
years earlier at Holzer Medical Hospital by Dr. Christopher, 
after which he was told that he had an ulcer.  The diagnosis 
was significant reflux symptoms, history of ulcer and history 
of hiatal hernia.  The accompanying August 1994 radiology 
report shows a sliding type hiatal hernia without reflux.  
There was no evidence of ulcer.

A February 1995 VA pathology report notes that the veteran 
underwent a gastric biopsy.  The gastric biopsy showed 
chronic active gastritis with focal intestinal metaplasia; 
microorganisms morphologically consistent with H. Pylori were 
seen.  The esophageal biopsy showed findings consistent with 
reflux esophagitis.  There was no evidence of Barrett's 
mucosa.

A February 1995 endoscopy showed gastroesophageal reflux 
disease associated with slight distal esophagitis, 
precipitated and probably exacerbated by excessive coffee 
consumption and heavy smoking.  The diagnoses also included 
small-sized, sliding hiatal hernia and mild gastritis.

According to a September 1999 VA examination report, the 
veteran complained of abdominal symptoms of heartburn, gas, 
and regurgitation of food.  He stated that he regurgitates 
food at least every other day.  Examination of the abdomen 
revealed tenderness in the epigastrium.  The impression was 
hiatal hernia.

A March 2003 letter from the veteran's private physician, A. 
Tzagournis, M.D., states that the endoscopic findings were as 
follows:  the esophagus appeared normal; the gastroesophageal 
junction appeared normal; there was evidence of nonerosive 
gastritis; there was retained liquid and food in the body of 
the stomach; and the duodenum appeared normal.  

A March 2003 VA clinical summary notes that the veteran has 
daily symptoms of reflux manifested primarily by bloating and 
pain in the center of his chest.  He stated that his symptoms 
keep him awake at night.  Physical exam revealed some pain in 
the mid-epigastric region upon deep palpation.  There was no 
guarding or rigidity.  There was no organomegaly and bowel 
sounds were positive.  The assessment was non-erosive 
gastritis without evidence of gastro-esophageal reflux 
disease (GERD) or hiatal hernia.  

A letter from the Appeals Management Center was sent to the 
veteran in February 2004 in an effort to obtain more detailed 
information regarding the above-mentioned medical records 
from Dr. Christopher at Holzer Medical Hospital, but the 
veteran did not respond.



Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.



Analysis

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as do not lend themselves 
to distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in Sec. 4.14.  38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The Rating Schedule authorizes a 60 percent rating for a 
hiatal hernia with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  A 30 percent rating is warranted for a hiatal 
hernia with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal arm or shoulder pain, productive of considerable 
impairment of health.  With two or more such symptoms of less 
severity, a 10 percent rating is appropriate.  38 C.F.R. § 
4.114, Diagnostic Code 7346.  The service-connected GERD can 
be rated by analogy to this condition.  

For the period prior to June 22, 1992, the veteran was in 
receipt of a noncompensable rating for hiatal hernia.  This 
is because the only record of the existence of a hiatal 
hernia for this period is in service.  There is no post-
service medical evidence of record showing that the veteran 
even suffered from a hiatal hernia until 1994.  Despite 
subsequent letters being sent to the veteran requesting such 
medical evidence, nothing was received.  As such, there is no 
basis for the assignment of a compensable rating for this 
period.

For the period beginning June 22, 1992, the medical evidence 
shows that the veteran's hiatal hernia causes daily abdominal 
pain, bloating, and reflux symptoms.  He has also complained 
of symptoms of heartburn, gas, and regurgitation of food.  
Radiology reports have consistently shown no evidence of 
ulcer.  The veteran has had normal endoscopic findings with 
respect to his esophagus, gastroesophageal junction, and 
duodenum.  The most recent diagnosis in March 2003 was non-
erosive gastritis without evidence of GERD or hiatal hernia.  
There is no medical evidence of dysphagia, substernal or arm 
or shoulder pain, vomiting, material weight loss, or 
hematemesis or melena with moderate anemia; nor does the 
veteran claim that he suffers from any of these symptoms.  
None of the medical evidence indicates that the hiatal hernia 
is productive of anything approaching considerable impairment 
of the veteran's health.  As such, a higher rating under 
Diagnostic Code 7346 is not warranted.

The Board has also considered whether the veteran could 
receive a higher rating under 38 C.F.R. § 4.114, Diagnostic 
Code 7307, gastritis, hypertrophic.  Under that code, a 10 
percent rating is warranted for chronic gastritis with small 
nodular lesions, and symptoms.  A 30 percent rating is 
warranted for chronic gastritis with multiple small eroded or 
ulcerated areas, and symptoms.  A 60 percent rating is 
warranted for chronic gastritis with severe hemorrhages, or 
large ulcerated or eroded areas.  

The Board notes that the veteran was diagnosed with mild 
gastritis in February 1995.  However, he has never been 
diagnosed with any small nodular lesion, either ulcerated or 
not, and he also does not have severe hemorrhages.  
Therefore, the veteran is not entitled to a higher rating 
under this code.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to a compensable rating for a hiatal hernia for 
the period prior to June 22, 1992, and for an evaluation in 
excess of 10 percent for the period from June 22, 1992, is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


